On Application for Termination of Probation.
On January 10, 1996, this court suspended respondent, Albert E. Bonetti, Jr., a.k.a. Albert Edward Bonetti, Jr., for two years, but suspended both years of the suspension and placed respondent on probation on conditions. On February 27, 1998, respondent filed an application for termination of probation.
The court comes now to consider its order of January 10, 1996, and finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Albert E. Bonetti, Jr., a.k.a. Albert Edward Bonetti, Jr., Attorney Registration No. 0038947, last known address in Akron, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Akron Bar Assn. v. Bonetti (1996), 74 Ohio St.3d 204, 658 N.E.2d 250.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.